TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-14-00174-CV



                                       A. W., Appellant

                                                v.

               Texas Department of Family and Protective Services, Appellee


              FROM THE COUNTY COURT AT LAW OF BASTROP COUNTY
             NO. 13-15870, HONORABLE BENTON ESKEW, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant has filed a motion to dismiss her appeal. We grant the motion and dismiss

the appeal. See Tex. R. App. P. 42.1(a).



                                              __________________________________________

                                              David Puryear, Justice

Before Justices Puryear, Goodwin, and Field

Dismissed on Appellant’s Motion

Filed: May 7, 2014